Campbell, J.,
delivered the opinion of the Court.
The complainant was entitled to enforce the notes of Moore, *89which he held, to the amount of the note of Enochs and wife to secure which they were pledged to Mm. If the note of Enochs and wife was not obligatory on her, for want of consideration, it was certainly the debt of her husband; and as she pledged the notes of Moore payable to her as security for that debt, she cannot withdraw that pledge otherwise than as her husband could. Jones on Pledges, §354.
Mrs. Enochs joined her husband in giving the note and pledged the notes of Moore to secure that note, evidencing the debt of her husband ; and until it is paid she cannot withdraw the pledge.
The chancellor erred in rendering a decree for less than the appellee was entitled to; but he alone could complain of that error, and he has not done so.
Affirmed.